Order denying motion to vacate notice to take testimony modified by amending paragraph 1 of the notice so as to read: “1. The earnings and income of Liberty Oil Company, Inc., for the year 1919 and years prior thereto;” by changing paragraph 4 thereof so as to read: “ 4. The net profits of the company earned from July 1, 1916, to and including the year 1919;” and by changing paragraph 8 thereof so as to read: “ 8. The issues raised by the allegations of paragraph 7 of the complaint and the denial thereof in the defendants’ answer.” As thus modified the order is affirmed, with ten dollars costs and disbursements. The taking of testimony of witnesses by deposition before trial under section 288 of the Civil Practice Act is not confined to witnesses who are residents of the State of New York. This is shown by the provision of section 300, that where the person to be examined is not a resident he shall not be required to attend in any county other than that wherein he is served with a subpoena; except that where the examination is held pursuant to an order he may be compelled to attend in any county specified in the order. Kelly, P. J., Jaycox, Kelby, Young and Kapper, JJ., concur.